                  Case 5:16-cv-04955-LHK Document 321 Filed 09/16/19 Page 1 of 1



     THE LAW OFFICE OF JACK                                JENNER & BLOCK LLP
 1   FITZGERALD, PC                                        DEAN N. PANOS (admitted pro hac vice)
 2   JACK FITZGERALD (SBN 257370)                          dpanos@jenner.com
     jack@jackfitzgeraldlaw.com                            353 N. Clark Street
 3   TREVOR M. FLYNN (SBN 253362)                          Chicago, Illinois 60654
     trevor@jackfitzgeraldlaw.com                          Phone: (312) 222-9350
 4   MELANIE PERSINGER (SBN 275423)                        Fax: (312) 527-0484
     melanie@jackfitzgeraldlaw.com
 5
     Hillcrest Professional Building                       JENNER & BLOCK LLP
 6   3636 Fourth Avenue, Suite 202                         ALEXANDER M. SMITH (SBN 295187)
     San Diego, California 92103                           asmith@jenner.com
 7   Phone: (619) 692-3840                                 633 West 5th Street, Suite 3600
     Fax: (619) 362-9555                                   Los Angeles, California 90071
 8                                                         Phone: (213) 239-5100
     Class Counsel
                                                           Fax: (213) 239-5199
 9
                                                           Attorneys for Defendant Kellogg Sales Company
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
     STEPHEN HADLEY, on behalf of himself, all
13
     others similarly situated, and the general public,
                                                          Case No. 5:16-cv-04955-LHK (HRL)
14
            Plaintiff,
                                                          JOINT SETTLEMENT STATUS REPORT
15
                            v.
16                                                        (FILED UNDER SEAL)
     KELLOGG SALES COMPANY,                               Judge: Hon. Lucy H. Koh
17

18          Defendant.

19

20

21

22

23

24

25

26

27

28

                           Hadley v. Kellogg Sales Company, No. 16-cv-4955-LHK (HRL)
                                     JOINT SETTLEMENT STATUS REPORT
